Citation Nr: 0725399	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1958 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.  The Board remanded this 
appeal in September 2006 for further development; such 
development has been completed and the appeal is now ready 
for a decision.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran has a current right foot disability that is 
related to service.


CONCLUSION OF LAW

Residuals of a right foot injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
must also (4) request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim. 38 
C.F.R. § 3.159 (2006).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in May 2003 and September 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  These letters advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  Moreover, the September 2006 
letter expressly informed the veteran of the need to submit 
any evidence in his possession that pertains to the claim.  
He was also specifically told that it was his responsibility 
to support the claim with appropriate evidence.  Finally the 
May 2003 and September 2006 letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The May 2003 letter was letter was sent to the veteran prior 
to the August 2003 rating decision.  To the extent that 
fourth-element notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the veteran in September 2006 
fully complied with the requirements of 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a May 2007 supplemental statement of the 
case was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The September 2006 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  The veteran's 
service medical records are associated with the claims 
folder, and a VA examination was provided in June 2003.  The 
veteran informed VA that he was treated at a hospital in Key 
West, Florida during service.  Therefore, the Board remanded 
this appeal so appropriate attempts could be made to obtain 
these records.  Unfortunately, the veteran contacted the 
hospital, and by letter dated in October 2006, informed VA 
that these records were no longer available.  The duty to 
obtain these records has therefore been discharged.  See 
38 C.F.R. § 3.159(c)(1) (a follow-up request is not required 
if the records sought do not exist).  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

The veteran contends that he currently has right foot pain 
due to an in-service incident in which he broke his right 
foot during a softball game while on active duty in Key West, 
Florida.  At a June 2003 VA examination, the veteran reported 
that he now has intermittent sharp pain mostly related to 
prolonged periods of standing and walking.  The examiner 
noted that the veteran had normal posture and gait; however, 
palpation of the right fifth metatarsal base produced mild 
tenderness.  X-rays of the veteran's right foot revealed no 
acute fractures or dislocations, no evidence of changes 
consistent with gout within the bones of the right foot, and 
an old healed fracture at the base of the fifth metatarsal.  
The examination report provides a diagnosis of status post-
fifth metatarsal fracture with right foot pain.

The Court of Appeals for Veterans Claims (the Court) has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Therefore, the evidence does not show the 
presence of current residuals of a right foot injury.  
Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Moreover, even if the Board were to find a current right foot 
disability, a preponderance of the evidence demonstrates that 
the veteran did not injure his right foot during service.  In 
this regard, there is nothing in his service medical records 
regarding a right foot injury, including a physical 
examination report dated January 1962 and the veteran's 
December 1962 separation examination.  Furthermore, despite 
being informed by letter dated in May 2003 of the various 
types of evidence that he might submit to verify his in-
service injury, including statements from persons who knew 
him during service who can verify his injury, the veteran has 
not submitted any evidence corroborating his statements.

The Board acknowledges that current X-rays show an old 
fracture of the right fifth metatarsal bone.  However, such 
evidence is not sufficient to establish an in-service injury.  
This fracture could have been incurred post-service, and the 
lack of any mention of this injury in the veteran's service 
medical records along with the absence of any evidence other 
than the veteran's own statements that this injury occurred 
suggests that this is more than a remote possibility.  The 
veteran's accredited representative contends that the date of 
injury has been established because the June 2003 VA examiner 
provides a diagnosis of "status post-right fifth metatarsal 
fracture in 1961."  However, the Board observes that this 
designation of a year for the fracture appears to have come 
from the veteran's history and not from any objective 
clinical evidence.  Since the Board finds that the greater 
weight of evidence is against the veteran's reported history, 
this designation is meaningless.

Finally, although the veteran is competent to testify that he 
slid into second base during a softball game during service 
and felt a pain in his right foot, he is not competent to say 
that this incident resulted in a fracture of the fifth 
metatarsal bone.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder); see also 
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 2007) 
(veteran is competent to testify as to a condition within his 
knowledge and personal observation).  As a fracture is not 
visible to the naked eye and requires interpretation of an X-
ray by a medical professional to diagnose, the veteran is not 
competent to testify as to whether any injury he perceived to 
his right foot during service was, in fact, a fracture.

In sum, the Board finds that a preponderance of the evidence 
demonstrates no in-service injury of the veteran's right 
foot.  Additionally, the only current residual found on 
examination is pain, which alone, does not entitle the 
veteran to service connection.  Thus, with consideration of 
the veteran's statements, the June 2003 VA examination 
report, and the veteran's service medical records, the Board 
finds that a preponderance of the evidence is against this 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a right 
foot injury is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


